                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                        )
                                                 )
                                Plaintiff,       )
                                                 )       CRIMINAL NO. 18-CR-30148-SMY
                vs.                              )
                                                 )
RICHARD E. STALLINS,                             )
                                                 )
                                Defendant.       )

   PRELIMINARY ORDER OF FORFEITURE PURSUANT TO FED.R.CRIM.P. 32.2
        WITH RESPECT TO A CERTAIN FIREARM AND AMMUNITION
                      OF RICHARD E. STALLINS

        In the Indictment filed in the above cause on September 18, 2018, the United States sought

forfeiture of property of defendant, Richard E. Stallins, pursuant to 18 U.S.C. § 924(d) and 28

U.S.C. § 2461(c). The Court, upon consideration of the guilty plea in this matter, hereby finds that

the following property is forfeitable and hereby orders forfeited the following property:

        One Hi Point 9mm with serial number P1886500, and any and all ammunition
       contained within the firearm

       The United States shall provide notice of the forfeiture and the right of persons other than

the defendant who have any claim or legal interest in any of the property to file a petition with the

Court. The notice shall be provided in a manner consistent with Supplemental Rule G(4)(a) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

        The notice shall state that the petition shall be set for a hearing to adjudicate the validity of

the petitioner's alleged interest in the property, shall be signed by the petitioner under penalty of

perjury, and shall set forth the nature and extent of the petitioner's right, title, or interest in the

forfeited property and any additional facts supporting the petitioner's claim and the relief sought.




                                               Page 1 of 2
       The United States shall, also to the extent practicable, provide direct written notice to any

person known to have alleged an interest in the property that is the subject of the Order for

Forfeiture, as the substitute for the published notice to those persons so notified.

       Upon the filing a petition alleging the third-party interests in the property, the court may

amend this order to resolve the claimed third-party interests.

       The United States Marshals shall seize and reduce to his possession, if he has not already

done so, the above-described property.

       This Order, pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, shall

become final with respect to Defendant Richard E. Stallins at the time of the Defendant’s

sentencing, regardless of whether or not the rights of actual or potential third-party petitioners have

been determined by that time. This Order shall be made part of the sentence of Defendant Richard

E. Stallins and shall be included in the Judgment imposed against the Defendant. This Order is a

final order with respect to the Defendant and this Order may be amended with respect to petitions

filed by third-parties claiming an interest in the subject-matter forfeited property.

       The United States may abandon forfeiture of the property by filing notice of the

abandonment with the Court.

IT IS SO ORDERED.

DATED: February 26, 2019

                                                       s/ Staci M. Yandle
                                                       STACI M. YANDLE
                                                       United States District Judge




                                             Page 2 of 2
